Citation Nr: 1019231	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

3.  Entitlement to an initial evaluation in excess of 40 
percent for residuals of prostate cancer.

4.  Entitlement to service connection for a bilateral eye 
disorder.

5.  Entitlement to service connection for a right shoulder 
disorder.

6.  Entitlement to service connection for a left shoulder 
disorder.

7.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

8.  Entitlement to service connection for an organic brain 
disorder, to include dementia and/or Alzheimer's disease.

9.  Entitlement to an effective date earlier than December 1, 
2006, for the payment of additional compensation based on a 
dependent spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States 
Air Force from June 1959 to August 2002.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
various rating decisions issued by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) has been raised by the 
record, and needs to be adjudicated by the RO.  Therefore, 
the Board does not have jurisdiction over the TDIU issue, and 
it is referred to the RO for appropriate action.

The appellant appealed the initial rating assigned for the 
prostate cancer, hearing loss, and tinnitus disabilities.  He 
was, in effect, asking for higher ratings effective from the 
date service connection was granted.  Thus, the entire time 
period in question is on appeal.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

While the case was in appellate status, the appellant's 
disability evaluation for prostate cancer was increased from 
20 to 40 percent, effective from September 1, 2002 (the day 
after service separation).  However, it is presumed that an 
appellant is seeking the maximum benefit allowed by law and 
regulation for any disability, and "it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Therefore, the appellant's prostate cancer claim 
remained in appellate status, as listed on the first page, 
above.

The issues of entitlement to service connection for GERD and 
an organic brain disorder, as well as the issue of an 
increased initial evaluation for the prostate cancer 
disability, are addressed in the REMAND portion of the 
decision below and those three issues are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran when further action is required.


FINDINGS OF FACT

1.  The service-connected bilateral hearing loss disability 
is manifested by Level I hearing acuity at worst in the right 
ear and by Level I hearing acuity at worst in the left ear.

2.  The appellant has been assigned a 10 percent evaluation 
for tinnitus, which is the maximum rating authorized under 
Diagnostic Code 6260.

3.  The appellant was treated for sawdust particles in the 
right eye while he was on active duty in July 1962; this 
resolved without any sequelae.

4.  The appellant was treated for a corneal abrasion of the 
left eye while he was on active duty beginning in December 
1979; this resolved without any sequelae.

5.  The appellant's corrected visual acuity was 20/20 in each 
eye in August 2008.

6.  The appellant has a history of mid peripheral drusen in 
each eye; this is a condition that has no etiologic 
relationship to service, including the in-service eye trauma.

7.  There is no evidence of any eye injury or disease during 
service that caused the refractive error, astigmatism or 
presbyopia that the appellant currently experiences in each 
one of his eyes.

8.  There is no evidence of any aggravation of the refractive 
error, astigmatism, or presbyopia related to any service-
connected disability.

9.  A September 4, 2002, bone scan revealed the presence of 
degenerative changes in the right and left shoulder joints.

10.  The appellant's service separation examination included 
notations of left shoulder pain with range of motion, and the 
clinical assessment of acute inflammation of multiple 
musculoskeletal regions, possibly overuse syndrome.

11.  The Veteran and his spouse were married in September 
1960.

12.  The June 2005 rating decision that granted service 
connection for prostate cancer and assigned an initial rating 
of 20 percent for that disability resulted in a combined 
service-connected rating of 30 percent, effective from 
September 1, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
right and left (bilateral) hearing loss have not been met at 
any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table VII, 4.86, 
Diagnostic Code 6100 (2009); Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus is not warranted at any time.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.25, 4.87, Diagnostic Code 6260 (2009); Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006); Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

3.  No current right or left eye disorder, including 
refractive error, drusens, astigmatism, and/or presbyopia, is 
proximately due to, the result of any incident of service, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).

4.  Giving the benefit of the doubt to the Veteran, 
degenerative changes of the right and left shoulders were 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

5.  The criteria for an effective date of September 1, 2002, 
for additional disability compensation benefits due to a 
dependent spouse have been met.  38 U.S.C.A. §§ 1115, 5110, 
5111 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.31, 3.204, 
3.205, 3.400, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Given the fully favorable decisions on the right and left 
shoulder service connection claims contained herein, the 
Board finds that any defect in the notice or assistance 
provided to the Veteran in relation in that regard 
constitutes harmless error.  The same holds true for the 
earlier effective date claim, in light of the favorable 
decision on that claim contained herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals 
for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The appellant's hearing loss and tinnitus claims arise from 
his disagreement with the initial evaluations assigned for 
those disabilities following the grant of service connection.  
The Court, quoting from the legislative history of the VCAA, 
has held that, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated - it has been proven, thereby 
rendering notice under 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Dingess v. Nicholson, supra, at 
491.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The June 2006 Statement of the Case (SOC) provided notice on 
the "downstream" issues of entitlement to increased 
ratings; while the June 2009 Supplemental Statement of the 
Case (SSOC) readjudicated these two issues after the 
appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  In addition, 
March 2006 and June 2007 letters provided the appellant with 
information concerning general disability ratings and 
effective date criteria.  The appellant has had ample 
opportunity to respond/supplement the record.  He has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

In August 2004, prior to the promulgation of the November 
2004 rating action that, in part, denied the appellant's 
claim of entitlement to service connection for bilateral eye 
disorders, the RO sent the appellant a letter informing him 
of the types of evidence needed to substantiate his bilateral 
eye claim and its duty to assist him in substantiating his 
service connection claim under the VCAA.  The letter informed 
him that VA would assist him in obtaining evidence necessary 
to support his claim, such as medical records, records from 
other Federal agencies, etc.  He was advised, under 38 C.F.R. 
§ 3.159(b)(1), that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the 
RO to obtain, any supportive evidence pertinent to his claim.  

The Board finds that the information provided to the 
appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the November 2004 rating 
decision, the June 2006 SOC, and the June 2009 SSOC explained 
the basis for the RO's actions, and provided him with 
opportunities to submit more evidence.  All relevant evidence 
identified by the appellant relative to his bilateral eye 
service connection claim has been obtained and associated 
with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
bilateral eye service connection claim, and to respond to VA 
notices.

The United States Supreme Court has held that an error in 
VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising 
the issue, to be determined on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board 
finds, based the factors discussed above, that no prejudicial 
or harmful error in VCAA notice has been demonstrated in this 
case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
appellant's service treatment records (STRs), dated between 
1959 and 2002, have been associated with the claims file.  
Retired military and VA outpatient medical treatment records 
have also been associated with the claims file.  The 
appellant was afforded VA medical and/or audiological 
examinations in August 2004, November 2006, August 2008, and 
September 2008.  A medical opinion is adequate when it is 
based upon consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's "evaluation of the 
claimed disability will be a fully informed one."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Each one of these 
examinations was conducted by a medical professional, and the 
associated reports reflect review of the appellant's prior 
medical records.  The examinations included reports of the 
symptoms for each claimed condition and demonstrated 
objective evaluations.  The August 2008 examiner was able to 
assess and record the condition of the appellant's optical 
disorders.  Audiometric examinations were accomplished that 
addressed the status of the appellant's right and left 
hearing loss and tinnitus.

The Board finds that the examination reports are sufficiently 
detailed with recorded history, impact on employment and 
daily life, and clinical findings.  In addition, it is not 
shown that the examinations were in any way incorrectly 
prepared or that the VA examiners failed to address the 
clinical significance of the appellant's claimed conditions.  
Further, the VA examination reports addressed the applicable 
criteria.  As a result, the Board finds that additional 
development by way of another examination would be redundant 
and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 
and Green v. Derwinski, supra.  Therefore, the Board 
concludes that the appellant was afforded adequate 
examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Furthermore, the Veteran was informed about the kind of 
evidence that was required and the kinds of assistance VA 
would provide, and he was supplied with the text of 38 C.F.R. 
§ 3.159.  He did not provide any information to VA concerning 
available relevant treatment records that he wanted the RO to 
obtain for him that were not obtained.  He had previously 
been given more than one year in which to submit evidence 
after the RO gave him notification of his rights under the 
pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for hearing loss 
and tinnitus and the medical evidence needed for service 
connection, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Initial increased rating claims

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed 
includes the appellant's service medical treatment records; 
his retired military and VA treatment records dated between 
2002 and 2008; the reports of the VA examinations conducted 
in August 2004, November 2006, and September 2008; and 
various written statements submitted by the appellant, his 
spouse, and his representative and other third parties.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from 
initially assigned ratings, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

1.  Bilateral hearing loss

Service connection for right and left (bilateral) 
sensorineural hearing loss was established by a rating 
decision, effective as of September 2002.  An initial 
evaluation of zero percent evaluation was assigned.  The 
appellant contends that his bilateral hearing loss disability 
at issue in this case has been more severely disabling than 
reflected by the noncompensable evaluation that has been in 
effect since service connection was granted.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(a), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 hertz, or Hz 
(cycles per second).  The Schedule allows for such 
audiometric test results to be translated into a numeric 
designation ranging from level I, for essentially normal 
acuity, to level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.

The Veteran initially underwent VA audiometric testing in 
August 2004; pure tone thresholds, in decibels, were as 
follows:

HERTZ:
1000
2000
3000
4000
Average
Right
15
50
70
70
51
Left
20
55
65
60
50

The speech audiometry testing revealed speech recognition 
ability of 96 percent in the right ear and 94 percent in the 
left ear.

These findings result in a corresponding designation of Level 
I hearing acuity in the right ear and Level I hearing acuity 
in the left ear.  Using Tables VI and VII pursuant to 
38 C.F.R. § 4.85, such findings result in a noncompensable 
disability evaluation.

The appellant subsequently underwent VA audiometric testing 
in November 2006; pure tone thresholds, in decibels, were as 
follows:

HERTZ:
1000
2000
3000
4000
Average
Right
15
50
70
70
51
Left
20
55
70
70
54

The speech audiometry testing revealed speech recognition 
ability of 92 percent in the right ear and 96 percent in the 
left ear.

These findings also result in a corresponding designation of 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  Using Tables VI and VII pursuant to 
38 C.F.R. § 4.85, such findings result in a noncompensable 
disability evaluation.

The appellant underwent further VA audiometric testing in 
September 2008; pure tone thresholds, in decibels, were as 
follows:

HERTZ:
1000
2000
3000
4000
Average
Right
20
55
75
75
56
Left
25
55
70
70
55

The speech audiometry testing revealed speech recognition 
ability of 94 percent in the right ear and 94 percent in the 
left ear.  

These findings again result in a corresponding designation of 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  Using Tables VI and VII pursuant to 
38 C.F.R. § 4.85, such findings result in a noncompensable 
disability evaluation.

It should also be noted that the appellant does not 
experience an exceptional pattern of hearing as set forth in 
38 C.F.R. § 4.86.  This is so because not all puretone 
thresholds are 55 decibels or more, and because the 
thresholds at 2000 Hz are less than 70 decibels.  38 C.F.R. 
§ 4.86.

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the Court noted that VA had revised its hearing examination 
worksheets to include the effect of a veteran's hearing 
impairment disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, 
however, that even if an audiologist's description of the 
functional effects of a veteran's hearing disability was 
somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the VA examiners of August 2004, November 2006, 
and September 2008 noted the effects on the appellant's daily 
life included his complaints of difficulty understanding the 
television, difficulty hearing his alarm clock, and 
difficulty in understanding what was said in conversations 
taking place with background noise or where he was unable to 
see the speaker's face.  The Veteran has not been employed 
since his separation from service.  Thus, the three VA 
examination reports did include information concerning how 
his hearing impairment affects his daily functioning.  
Further, the appellant was given the opportunity to provide 
additional evidence through his lay statements and those of 
third parties, including his spouse and his representative.

The Board is aware of the appellant's contentions concerning 
his difficulty with hearing, and has considered those 
contentions.  However, the objective clinical evidence of 
record does not support a compensable evaluation for his 
bilateral hearing loss.  The assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  The schedular 
evaluations are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86.

Under Diagnostic Code 6100, a zero percent evaluation is 
assigned where hearing is at Level I for one ear and Level I 
for the other.  Under the pertinent regulations, a zero 
percent rating is yielded by the August 2004 VA audiometric 
examination results , by the November 2006 VA audiometric 
examination results and by the September 2008 VA audiometric 
examination results.  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board must accordingly find that the preponderance of the 
evidence is against the appellant's claim for an initial 
compensable evaluation for his bilateral hearing loss 
disability.  Since the preponderance of the evidence is 
against allowance of this issue, the benefit of the doubt 
doctrine is inapplicable.



2.  Tinnitus

The appellant contends that the initial rating assigned for 
his bilateral tinnitus disability is incorrect; he is seeking 
a higher evaluation.  The appellant's tinnitus is now rated 
10 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 
6260, which provides a maximum 10 percent rating for 
tinnitus.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of DC 
6260 required dual ratings for "bilateral" tinnitus.  VA 
appealed to the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of the rating 
cases affected by the decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit held that the 
lower Court had erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and DC 6260, which limit a veteran to a single disability 
rating for tinnitus whether the tinnitus is "unilateral" or 
"bilateral."  

Thus, 10 percent is the maximum rating available for 
tinnitus.  Therefore, the assignment of separate compensable 
evaluations for each ear is not permissible.  The appellant's 
service-connected tinnitus disability has been assigned the 
maximum schedular rating available for tinnitus.  38 C.F.R. 
§ 4.87, DC 6260.  There is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, nor 
is there any basis to assign an initial schedular evaluation 
in excess of 10 percent.  Therefore, the appellant's claim 
for an initial evaluation in excess of 10 percent for his 
tinnitus disability must be denied.

3.  Other considerations

Notwithstanding the above discussion, increased evaluations 
for the bilateral hearing loss and tinnitus disabilities 
could be granted if it were demonstrated that that particular 
disability presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  Given the appellant's complaints associated 
with employment, the Board has considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

The record reflects that the appellant has not required any 
hospitalization for either of the two service-connected 
disabilities at issue, and that the manifestations of those 
disabilities are not in excess of those contemplated by the 
currently assigned ratings.  Furthermore, although the 
appellant experiences occupational impairment, there is no 
indication in the record that the average industrial 
impairment from the hearing loss disability or the tinnitus 
disability would be in excess of that contemplated by the 
assigned ratings.  The Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that either the hearing loss 
disability or the tinnitus disability presents such an 
unusual or exceptional disability picture as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  As discussed above, there are higher 
ratings available for hearing loss, but the required 
manifestations have not been shown in this case.  The Board 
further finds no evidence of an exceptional disability 
picture in regard to either disability.  The appellant has 
not required any hospitalization for these disabilities; nor 
has he required any extensive treatment.  The appellant has 
not offered any objective evidence of any symptoms due to the 
hearing loss disability or the tinnitus disability that would 
render impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own). 

In this case, the reported symptomatology of the hearing loss 
disability and of the tinnitus disability fits squarely 
within the relevant rating scheme.  The rating criteria 
contemplate not only the appellant's symptoms but the 
severity of each disability.  For these reasons, referral for 
extraschedular consideration is not warranted.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that his hearing loss and tinnitus 
disabilities have been more severe than the assigned 
disability rating reflects.  He maintains that he experiences 
problems with his daily activities that are due to those 
disabilities.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  Espiritu, supra.  

However, lay assertions may serve to support a claim by 
supporting the occurrence of lay-observable events or the 
presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 
581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  
In this case, however, the competent medical evidence 
offering the specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the pertinent symptoms for the hearing loss and 
tinnitus disabilities on appeal.  The lay testimony has been 
considered together with the probative medical evidence 
clinically evaluating the severity of each one of these two 
disabilities.  The clinical assessments of record are 
considered persuasive as to the appellant's degree of 
impairment due to hearing loss and tinnitus, since they 
consider the overall industrial impairment due to these 
service-connected conditions.  

The preponderance of the most probative evidence does not 
support assignment of any higher rating for either 
disability. The findings needed for the next higher 
evaluation for the hearing loss disability are not currently 
demonstrated; the tinnitus disability has already been 
assigned the maximum schedular rating.  Since the 
preponderance of the evidence is against an allowance of an 
initial compensable evaluation for the hearing loss 
disability and against an initial evaluation in excess of 10 
percent for the tinnitus disability under the schedular 
criteria, the benefit-of-the-doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, while initial 
ratings are at issue, the Board has referred the issue of a 
TDIU award to the RO for reconsideration of all of his 
disabilities combined.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the Veteran is entitled to a 
"staged" rating for his hearing loss disability or for his 
tinnitus disability.  As reflected in the decision above, the 
Board has not found variation in the appellant's 
symptomatology or clinical findings for either disability 
that would warrant the assignment of any staged rating for 
either condition.  Based upon the record, the Board finds 
that at no time during the claim/appellate period has the 
bilateral hearing loss disability or the tinnitus disability 
on appeal been more disabling than as currently rated.

In reaching its conclusions as to the appellant's increased 
initial rating claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against each 
increased initial rating claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

B.  Service connection claims

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease, or injury, and a 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist at some point during the claim process, 
and it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 
(2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).


1.  Bilateral eye disorders

Review of the Veteran's service medical records reveals that 
he underwent a service entrance examination in May 1959.  The 
general and ophthalmoscopic examinations of his eyes were 
clinically normal, with 20/20 vision in each eye. 

In July 1962, the appellant incurred an injury to the right 
eye.  He sought treatment for foreign body in the right eye; 
this was identified as sawdust.  In December 1979, the 
appellant sought treatment for a large corneal abrasion of 
the left eye from a tree branch.  He incurred an associated 
infection, but the condition resolved after several visits 
for treatment.  He underwent a periodic examination in 
November 1991; the general and ophthalmoscopic examinations 
of the appellant's eyes were clinically normal.  Visual 
acuity was measured as 20/20 in each eye for distant vision 
and he had defective near visual acuity, corrected to 20/30 
in each eye.  In November 2000, the appellant underwent an 
eye examination at Scott Air Force Base.  His distant visual 
acuity was 20/30 in the right eye and 20/20 in the left eye.  
His near visual acuity was 20/70 uncorrected in each eye and 
his near visual acuity was corrected to 20/20 in each eye.  

The appellant underwent a retirement examination in July 
2002.  On physical examination, there was no nystagmus.  The 
conjunctiva were pink and the sclera were white.  Optic disc 
margins were sharp; there were no papilledema and no 
background retinal defects by non-dilated ophthalmoscopic 
examination of the appellant's eyes.  

Review of the post-service medical evidence reveals that the 
appellant underwent an eye examination at the Elmendorf Air 
Force Base in September 2007; he complained of a slight 
decrease in his distant vision.  He also reported periods in 
which he saw many dancing images.  He denied seeing flashes 
and said that he did not experience changes in vision during 
these occurrences.  The examiner noted a diagnosis history of 
no cataract, glaucoma, amblyopia or strabismus.  Corrected 
vision was 20/20 in each eye.  On physical examination, right 
and left extraocular movements were normal; peripheral vision 
was full to confrontation in each eye.  The eyelids showed no 
abnormalities.  Lacrimnation was normal.  The conjunctiva 
exhibited no abnormalities.  Each cornea was normal.  The 
anterior chambers exhibited no abnormalities.  Each lens and 
uveal tract was normal.  The vitreous was normal.  Each optic 
disc was normal.  There were no holes or tears or retinal 
detachments at the periphery of each eye which was flat and 
intact for 360 degrees.  There were dominant drusen 
throughout the arcades in each eye.  The examiner rendered 
diagnoses of refractive error (hypermetropia); hereditary 
drusen retinal dystrophy; astigmatism; and presbyopia.  

The appellant underwent a VA eye examination in September 
2008; the examiner reviewed the claims file.  There were no 
current visual or ocular complaints.  On eye examination, the 
appellant had a corrected visual acuity of 20/20 in each eye.  
Confrontation fields were full and brisk bilaterally.  There 
was no afferent defect in either eye.  The right and left 
extraocular motions were full and ortho.  The eyelids, 
eyelashes and external lacrimation were normal.  The 
conjunctiva exhibited no abnormalities.  Each cornea was 
normal with no evidence of any pathology.  The anterior 
chambers were described as shallow.  The examiner stated that 
he was unable to find any residua of the appellant's in-
service right and left eye injuries.  The examiner further 
stated that the appellant's bilateral mid peripheral drusen 
involved a condition that had no relation to his eye trauma 
or to his military service.  There is no competent medical 
opinion of record to the contrary.

The appellant subsequently underwent an eye examination at 
the Elmendorf Air Force Base nine days later - on September 
21, 2008.  Findings similar to those made during the 
September 2007 examination were recorded.  The same four 
diagnoses of refractive error (hypermetropia); hereditary 
drusen retinal dystrophy; astigmatism; and presbyopia were 
rendered.

The appellant contends that he incurred right and left eye 
injuries while in service which resulted in a chronic eye 
disorders, and that he now has residuals of those injuries.  
The Board has considered his and his wife's written 
statements in support of his arguments that he has eye 
disorders as a result of his service.  To the extent that 
these statements represent evidence of continuity of 
symptomatology, without more, those statements are not 
competent evidence of a diagnosis of any eye disorder, nor do 
they establish a nexus between a medical condition and 
service.  

Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The measurement of visual acuity and the 
documentation of internal eye defects requires specialized 
training for a determination as to diagnosis and causation, 
and is therefore not susceptible of lay opinions on etiology.  
Therefore, the Board cannot give decisive probative weight to 
the opinions of the Veteran or his wife about the origins of 
his eye disorders, because they are not qualified to offer 
such opinions.

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that he has bilateral eye pathology that is 
related to his military service.  It is true that lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, as noted above, the appellant's 
diagnosed eye disorders are measurable by objective testing 
that requires specialized equipment and training, and is 
therefore not susceptible to lay opinions.  

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

There is no clinical evidence to suggest that the appellant's 
current refractive error, astigmatism or presbyopia is 
related to his in-service trauma.  Because the defective 
vision is attributable to refractive error, the current 
defective vision, including presbyopia, does not amount to a 
disability for which compensation benefits may be paid.  
38 C.F.R. § 3.303(c).  See McNeely v. Principi, 3 Vet. App. 
357, 364 (1992).  Nothing in the current record attributes 
the appellant's right or left eye refractive error, 
astigmatism or presbyopia to acquired pathology such as 
trauma, including any incident of service or any service-
connected disability.  In addition, there is no medical 
opinion of record to link the drusen condition in either eye 
to service, or to any service-connected disability.

Therefore, the preponderance of the evidence is against the 
appellant's service connection claims for any right or left 
eye disorder.  The Board must accordingly conclude that the 
evidence presented for and against the right and left eye 
claims with current diagnoses of refractive error, drusen, 
astigmatism and presbyopia - whether on a direct basis or a 
presumptive basis or a secondary basis - is not in 
approximate balance such that a grant of any requested 
benefit is required by 38 U.S.C.A. § 5107(b).

In sum, given the absence of a competent medical opinion as 
to the existence of clinical significance or of a nexus 
between any currently diagnosed right or left eye disorder 
and some other incident of service or to a service-connected 
disability, the Board finds that the preponderance of the 
evidence is against these claims for service connection and 
service connection must be denied.  See Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

2.  Right and left shoulder disorders

The appellant underwent a service retirement examination in 
July 2002.  He complained of left shoulder pain whenever he 
moved his left arm above the level of his left shoulder.  He 
said that he was always doing something active on the farm.  
On physical examination, his range of motion of the shoulders 
was described as intact.  However, the appellant had 
complaints of pain after 90 degrees of abduction of the left 
shoulder.  The examiner rendered a clinical assessment of 
acute inflammation of multiple musculoskeletal regions, 
possibly overuse syndrome.  

On the fourth day after the Veteran's retirement from service 
after more than 43 years of active duty, he underwent a 
nuclear medicine bone scan at Scott Air Force base.  The 
results of that September 2002 test revealed the presence of 
increased radiopharmaceutical accumulation within both 
shoulders compatible with degenerative change.

The appellant underwent a VA medical examination in August 
2008; the examiner reviewed the claims file.  The appellant 
complained of left shoulder pain that had become worse in 
1998 or 1999.  He said that he had been diagnosed with 
arthritis by military doctors at various airbases.  After 
examining the appellant, the examiner listed a summary of 
general joint condition which included tenderness, painful 
movement, abnormal motion, guarding of left shoulder movement 
and point tenderness in the left bicipital tendon.  
Radiographic examination revealed moderate degenerative 
changes of the left acromioclavicular joint and possible 
impingement syndrome.  The examiner rendered diagnoses of 
left shoulder degenerative joint disease (DJD), left shoulder 
impingement syndrome and left bicipital tendonitis.  There 
was no discussion of the right shoulder.

The appellant has repeatedly stated that he first experienced 
left shoulder pain and difficulty with moving his arm in 
service and that the condition has continued to the present 
time.  A veteran's lay statements may be competent to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  
Shoulder pain and problems with shoulder motion are the sort 
of conditions that are observable by a lay person.  See also 
Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms).

The service medical records, while including mention of left 
shoulder problems, are silent on the matter of right shoulder 
problems.  Viewing the evidence in a light most favorable to 
the Veteran, the positive evidence of record consists of the 
fact that he currently suffers from what is diagnosed as left 
shoulder DJD and impingement syndrome and has reported that 
the associated symptoms began when he was serving on active 
duty.  The positive evidence of record also includes a 
nuclear bone scan demonstrating the existence of right and 
left shoulder degenerative changes four days after the 
appellant retired from active service.

There is no evidence of record to contradict the appellant's 
statements regarding the onset date of his shoulder problems.  
The Board concludes that evidence for and against the claim 
for service connection for right and left shoulder DJD is at 
least in approximate balance.  In other words, the Board 
finds that the record presents a reasonable doubt that the 
Veteran's right and left shoulder DJD had its onset during 
his active service from 1959 to 2002.  The Board will resolve 
that doubt in the Veteran's favor and grant service 
connection for right shoulder DJD and for left shoulder DJD.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Earlier effective date claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  With a claim for service connection, 
the effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

In a June 2005 rating decision, the appellant was granted 
service connection for prostate cancer.  The effective date 
assigned was September 1, 2002; this effective date for the 
award of service connection for prostate cancer is not at 
issue here.

An initial evaluation of 20 percent was assigned for the 
prostate cancer disability, and that award increased the 
Veteran' combined service-connected rating to 30 percent, 
effective from September 1, 2002.  Veterans having a service-
connected disability rating not less than 30 percent are 
entitled to additional compensation for a spouse.  
38 U.S.C.A. § 1115(1)(A); 38 C.F.R. § 3.4(b)(2).

Congress created a special rule that governs the effective 
date of entitlement to additional compensation due to a 
dependent spouse.  An award of additional compensation for 
dependents based on the establishment of a rating in the 
percentage specified by law for that purpose shall be payable 
from the effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).

VA regulations provide further guidance that the effective 
date for additional compensation due to dependents shall be 
the latest of the following dates: (1) the date notice is 
received by VA of the existence of the spouse; (2) the date 
the dependency arises; or (3) the effective date of the 
qualifying disability rating - provided that evidence of 
dependency is received within one year of notification of 
that rating action.  38 C.F.R. § 3.401(b).  

But both the statute and the regulation make clear that the 
effective date of the additional compensation due to a spouse 
can be the date the qualifying percentage was met only if VA 
received proof of dependency within one year after 
notification of such rating action.  As relevant here, the 
rating decision was issued and notice to the appellant of 
that decision was sent in July 2005, so the record must show 
that VA received the required proof by July 2006.

In the July 2005 letter that notified him of the entitlement 
amount and payment start date for his increased benefit, the 
RO asked the appellant to supply certain information about 
his dependents.  Typically, information to establish 
dependency is submitted to the RO on VA Form 21-686c 
(Declaration of Status of Dependents).  In the July 2005 
letter, the RO asked the appellant to fill out a VA Form 21-
686c.  There is no record of that form being submitted to the 
RO by the appellant before November 2006 - a date well past 
the July 2006 deadline.  But nothing in the statutes or 
regulations limits the appellant to providing the required 
information via that form.  All of the relevant information 
to establish dependency was received by VA long before the 
July 2006 deadline.  See 38 C.F.R. § 3.204(a)(1) (claimant's 
statement is sufficient to establish dependency provided 
sufficient detail is supplied); See also 38 C.F.R. § 3.205 
(documents establishing proof of marriage).

In April 2003, the appellant filed his claim on a VA Form 21-
526, seeking, among other things, service connection for 
prostate cancer and tinnitus.  In part C of VA Form 21-526, 
the appellant provided his marital and dependency 
information.  He indicated that his marital status was 
"married", that he lived together with his spouse, that 
their marriage was performed by a clergyman or authorized 
public official, and that she was not a veteran.  He reported 
her name, her birthdate, that she had been married twice, and 
the date on, and place at which, they had been married.  A 
copy of their marriage license is included in the service 
medical records.  The appellant also provided his wife's 
Social Security number.  See 38 C.F.R. § 3.216(a).  Thus, all 
of the information that the RO asked for in the July 2005 
notice letter to the appellant had already been received as 
part of the documentation of the appellant's claim.

A June 2003 VA document reflects that requests for four VA 
medical examinations had been cancelled by the patient.  The 
document states that "per wife, Vet will be in Alaska for 
the summer or longer."  (Emphasis added.)  A February 2006 
written statement from the appellant states that "My wife is 
handicapped."

Furthermore, the appellant's service medical records include 
mention of his wife, including records dated in 2002.  For 
example, a June 2002 note states that the appellant and his 
wife were counseled about his prostate cancer; the wife is 
mentioned by name.  Post-service retired military treatment 
records, received by the RO on February 17, 2006, include the 
report of an April 2003 clinic visit in which it is noted 
that the appellant was accompanied by his wife.  

Since the proof of dependency was received prior to the June 
2005 rating decision, it logically follows that the 
requirement that proof be received within one year after the 
decision notice was met.  38 U.S.C.A. § 5110(f) and 38 C.F.R. 
§ 3.401(b).  The effective date for additional compensation 
due to a spouse is, therefore, the date on which the 
Veteran's combined rating reached 30 percent.  As a result of 
the 20 percent rating assigned for the service-connected 
disability of prostate cancer, the Vetewran's combined rating 
was 30 percent effective September 1, 2002.  Thus, his 
entitlement to additional compensation to a dependent spouse 
should be made effective from September 1, 2002.


ORDER

An initial compensable evaluation for bilateral hearing loss 
disability is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.

Entitlement to service connection for right and left eye 
disorders, including refractive error, drusens, astigmatism, 
and presbyopia, is denied.

Entitlement to service connection for degenerative joint 
disease of the right shoulder is granted.

Entitlement to service connection for degenerative joint 
disease of the left shoulder is granted.

An effective date of September 1, 2002, for additional 
disability compensation benefits due to a dependent spouse, 
is granted, subject to the criteria governing payment of 
monetary benefits.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC/RO for action as 
described below.

The Veteran underwent a VA medical examination in August 
2008.  The examiner reviewed the claims file and stated that 
his prostate tumor was malignant.  

The service medical records show that, in August 2002, the 
appellant underwent brachytherapy to treat him for his 
prostate cancer; this is radiation treatment given by placing 
radioactive material directly in or near the target, which is 
often a tumor.  Brachytherapy for prostate cancer, for 
example, is also called interstitial radiation therapy or 
seed implantation.  In brachytherapy for prostate cancer, 
radioactive "seeds" are implanted in the prostate.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, a malignant 
neoplasm of the genitourinary system will be assigned a 100 
percent rating.  Following the cessation of a therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  

The note following DC 7528 indicates that, following the 
cessation of surgery, chemotherapy, or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local reoccurrence or 
metastasis, then a veteran's cancer is rated based on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is the predominant disability.  38 C.F.R. § 4.115b.

For unknown reasons, in this case, the 100 percent rating 
mandated under Diagnostic Code 7528 for malignant neoplasms 
of the genitourinary system was never assigned to the 
appellant.  

In addition, there is insufficient evidence to determine when 
the therapeutic procedure ended, that is, when the 
therapeutic effect of the radioactive seeds implanted into 
the appellant ceased their effect.  For example, the report 
associated with the VA medical examination conducted in 
August 2004 indicates that the appellant had to be treated on 
two occasions for radiation proctitis.  It would appear then, 
that the seeds implanted in August 2002 affected him for a 
period of time after implantation.  Therefore, further 
development is needed under the duty to assist.

It is well established that, although laypersons are not 
considered capable of opining on matters requiring medical 
knowledge, they are permitted to provide observations.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu, supra.  However, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
In this case, for example, the appellant, his spouse, and his 
family friend are all competent to describe the appellant's 
GERD symptoms.

Review of the evidence of record reflects that the appellant 
was seen at Scott Air Force Base in April 2004, for 
complaints of chest pain.  He was admitted to the hospital 
there, but the associated records have not been added to the 
claims file.  It was during this hospitalization that he was 
apparently initially diagnosed with GERD.  VA has a 
responsibility to obtain records generated by Federal 
government entities that may have an impact on the 
adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, in order to fulfill the duty to assist, 
all of the appellant's inpatient retiree medical treatment 
records and all of his VA records be obtained and associated 
with the claims file.

The appellant has not been afforded any VA examination for 
his GERD.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration:  (1) whether there 
is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate 
that the Veteran displayed symptoms related to the claimed 
GERD condition while he was in service, which have continued 
to the present.  He has submitted written statements to that 
effect.  In addition, there is in-service medical evidence 
showing treatment for chest pain.  In light of the existence 
of credible evidence of continuity of symptoms capable of lay 
observation, the Board finds that the duty to assist in this 
case requires that a VA medical opinion should be obtained on 
remand.

Turning to the appellant's dementia claim, the evidence of 
record indicates that he underwent an MRI scan of his brain 
in November 2002 - within three months of service separation.  
The scan revealed the presence of abnormalities that were 
said to most likely represent small vessel ischemic disease 
and arteriosclerosis by an Air Force neurologist at Scott Air 
Force Base in April 2003.  That same month, the appellant was 
prescribed a drug that is used to treat Alzheimer 's disease, 
based on the MRI findings and descriptions of cognitive 
deficits observed by his wife.  The neurologist indicated 
that a neuropsychological evaluation would be helpful.

The Court, in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam), a case in which various psychiatric diagnoses had 
been rendered, pointed out that the Court's previous decision 
in Espiritu, supra (which essentially held that a lay 
claimant cannot competently provide medical evidence) cuts 
both ways, so that a lay claimant cannot be held to a 
narrowly claimed diagnosis - one he is incompetent to render 
when determining what his actual claim may be.  The Court 
found that VA should have considered alternative current 
conditions within the scope of the filed claim, and that 
diagnoses which arise from the same symptoms for which the 
claimant was seeking benefits do not relate to entirely 
separate claims not yet filed.  Rather, such diagnoses should 
have been considered to determine the nature of the 
claimant's current condition relative to the claim he did 
submit.  Thus, this appellant's claim should not be strictly 
limited to Alzheimer's or dementia, and other relevant 
neurological diagnoses should be considered on remand.

In this case, the appellant was not afforded any 
neuropsychological evaluation.  Under McLendon, supra, such 
examination would be appropriate in this case.

The medical evidence of record is insufficient for the Board 
to render a decision.  The considerations described above 
require a remand for further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own medical opinions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must assure itself that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, the implementing regulations 
found at 38 C.F.R. § 3.159 and any other 
applicable legal precedent has been 
completed.

2.  The AMC/RO should contact the appellant 
to obtain the names and addresses of all VA 
medical care providers and treatment centers 
where he has been treated for prostate 
conditions, any chest pain, GERD, and 
neuropsychological problems since September 
2002; and obtain any such records that have 
not been previously secured.  

3.  The AMC/RO should contact the appellant 
to obtain the names and addresses of any 
other post-service medical care providers, 
private or government, who have treated him 
for his claimed pathology (prostate, brain, 
and GERD).  After securing the necessary 
release(s), the AMC/RO should obtain all 
records, to include clinic notes, nurses' 
notes, progress notes, operating room 
reports, imaging reports, and all other 
information.  In particular, this should 
include the evaluations and records 
associated with the April 2004 
hospitalization at Scott Air Force Base.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative should also 
be informed of the negative results and be 
given opportunity to secure the records.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should schedule the Veteran for a VA 
genitourinary examination to determine the 
current nature, extent, and severity of 
his service-connected residuals of 
prostate cancer disability.  The claims 
file must be made available to the 
examiner and the report of examination 
should include a discussion of the 
Veteran's documented medical history and 
assertions.

All appropriate tests and studies should 
be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The VA examiner is asked to describe the 
protocol for the use of brachytherapy in 
the treatment of prostate cancer, namely, 
how long the radioactive seeds are 
designed to have a therapeutic effect.  
The record shows that in August 2002 seeds 
were implanted to treat prostate cancer 
and that the appellant was treated 
subsequently, on two occasions, for 
radiation proctitis.

The examiner should address any current 
residuals of prostate cancer, including 
past and present chemotherapy or other 
therapeutic procedure.  The examiner 
should also specifically address whether 
there has been local reoccurrence or 
metastasis of the Veteran's prostate 
cancer.  If examiner finds that there has 
not been any reoccurrence or metastasis, 
then he or she should indicate whether his 
residuals of prostate cancer are 
manifested by leakage, and, if so, whether 
he needs to wear absorbent materials that 
must be changed less than or more than two 
times a day, or less than or more than 
four times a day.

The examiner should also report the 
Veteran's urinary frequency for daytime 
and evening voiding, to include whether it 
causes him to awaken at night.  Further, 
the examiner should specify whether the 
disability is manifested by renal 
dysfunction.  If the answer is in the 
affirmative, the examiner should 
specifically indicate whether the Veteran 
requires regular dialysis; the frequency 
and persistence of any edema and 
albuminuria (i.e. whether it is recurring, 
constant, or persistent); the presence and 
extent, if any, of hypertension; BUN and 
creatine levels; extent of decrease of 
function of the kidneys or other related 
organ systems (especially cardiovascular).  
The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should schedule the Veteran for a VA 
gastrointestinal examination to determine 
the nature, extent, onset date and 
etiology of his claimed GERD pathology.  
The claims file must be made available to 
and reviewed by the examiner.  

The examiner should consider the 
information in the claims file and the 
data obtained from the examination and the 
imaging report(s) to provide an opinion as 
to the onset date and etiology of any 
gastrointestinal disorder found, in 
particular GERD.  The examiner should 
offer an opinion as to whether the onset 
of any current disorder(s) is/are 
attributable to the appellant's active 
military service or to a service-connected 
disability, as follows:

(a)  What is the likelihood, based on 
what is medically known about any such 
diagnosed disorder, that any of the 
Veteran's claimed GERD pathology had its 
onset during his military service from 
June 1959 to August 2002?  

(b)  If GERD is diagnosed, please state 
whether its onset was within one year 
after the Veteran's separation from 
service in August 2002.

(d)  If the onset of any GERD condition 
was not during the Veteran's active 
service from June 1959 to August 2002, 
is any portion of the Veteran's current 
claimed pathology related to any of his 
service-connected disabilities or to 
treatment for said disabilities, 
including by way of aggravation?  In 
other words, even if GERD is not service 
connected, is it made worse (above its 
baseline level of disability before any 
aggravation) by any service-connected 
disability?

In assessing the relative likelihood as to 
origin and etiology of the condition 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically 
related to the Veteran's active service, 
or whether such a causal or etiological 
relationship is unlikely (i.e., less than 
a 50 percent probability), with the 
rationale for any such conclusion set out 
in the report.

Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.  
In this regard, if the examiner concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the examiner should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's GERD.  See Jones v. Shinseki, No. 
07-3060 (U. S. Vet. App. March 25, 2010).

7.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should schedule the Veteran for a VA 
neuropsychological examination to 
determine the nature, extent, onset date 
and etiology of his claimed brain 
pathology.  The claims file must be made 
available to and reviewed by the examiner.  

The examiner should consider the 
information in the claims file and the 
data obtained from the examination and the 
imaging report(s) to provide an opinion as 
to the onset date and etiology of any 
neuropsychological disorder found, in 
particular dementia, Alzheimer's disease, 
or organic brain syndrome.  The examiner 
should offer an opinion as to whether the 
onset of any current disorder(s) is/are 
attributable to the appellant's active 
military service or to a service-connected 
disability, as follows:

(a)  What is the likelihood, based on 
what is medically known about any such 
diagnosed disorder, that any of the 
Veteran's claimed brain pathology had 
its onset during his military service 
from June 1959 to August 2002?  

(b)  If any brain pathology or 
neuropsychological disorder is 
diagnosed, please state whether its 
onset was within one year after the 
Veteran's separation from service in 
August 2002.

(c)  If the onset of any such condition 
was not during the Veteran's active 
service from June 1959 to August 2002, 
is any portion of the Veteran's 
currently claimed pathology related to 
any of his service-connected 
disabilities or to treatment for said 
disabilities, including by way of 
aggravation?  In other words, even if 
such condition is not service connected, 
is it made worse (above its baseline 
level of disability before any 
aggravation) by any service-connected 
disability?

In assessing the relative likelihood as to 
origin and etiology of the condition 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically 
related to the Veteran's active service, 
or whether such a causal or etiological 
relationship is unlikely (i.e., less than 
a 50 percent probability), with the 
rationale for any such conclusion set out 
in the report.

Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.  
In this regard, if the examiner concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the examiner should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's neuropsychological disorder.  See 
Jones v. Shinseki, No. 07-3060 (U. S. Vet. 
App. March 25, 2010).

8.  Upon receipt of the VA examination 
reports, the AMC/RO should conduct a review 
to verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the AMC/RO should refer the 
report(s) to the VA examiner(s) for 
corrections or additions.  See 38 C.F.R. 
§ 4.2 (where findings in examination report 
do not contain sufficient detail, it is 
incumbent upon the rating board to return 
the examination report as inadequate).

9.  After all appropriate development above 
has been accomplished, the AMC/RO should 
again review the record, including any newly 
acquired evidence, and re-adjudicate the 
service connection and increased rating 
claims on appeal.  If the scheduling of any 
kind of medical examination, or the 
obtaining of a medical opinion from any type 
of specialist is necessary to adjudicate 
either issue on appeal, especially in light 
of any newly received information, that 
development should be accomplished.  The 
readjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories, to include 
readjudication of the claim for service 
connection on a secondary basis.  

10.  If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a Supplemental Statement 
of the Case, containing notice of all 
relevant actions taken on the claims to 
include a summary of the evidence and 
applicable statutes and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


